Citation Nr: 1810712	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-09 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 2003 to January 2004, from September 2004 to May 2005, from July 2006 to February 2007, from July 2007 to July 2008, and from August 2009 to July 2010. He had additional periods of active duty for training and inactive duty training.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. The Veteran filed a Notice of Disagreement (NOD) in September 2012 and a Statement of the Case (SOC) was issued in February 2014. The Veteran filed his Substantive Appeal via a VA Form 9 in March 2014. Thus, the Veteran perfected a timely appeal of the issue. A Supplemental Statement of the Case was issued in January 2016.

In May 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in September 2015, at which time the Board remanded the Veteran's claim for further development. The matter now returns to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's sleep apnea had its onset during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). In light of the Board's favorable decision to grant service connection for obstructive sleep apnea, no discussion of VA's duties to notify and assist is necessary for this issue.

II. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent, credible evidence of (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and disease or injury incurred in or aggravated during service.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Certain chronic diseases, such as arthritis and other organic diseases of the nervous system, may be presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1011, 1112, 1113 (West 2012); 38 C.F.R. §§ 3.307, 3.309(a). Sleep apnea is not an enumerated "chronic disease" subject to the presumption. 

Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran has claimed entitlement to service connection for sleep apnea. He contends that this disability originated during a period of active duty service, having specifically identified his symptoms as first occurring during the July 2007 to July 2008 period. 

It is the Veteran's contention that he began experiencing hypersomnolence in 2008 and that this symptom continued until his formal sleep apnea diagnosis in 2011. As the Board has previously noted, the Veteran's service treatment records reflect that he reported experiencing still feeling tired after sleeping on a post-deployment health assessment dated in April 2008. He had denied experiencing still feeling tired after sleeping on a post-deployment health assessment dated in February 2007, as well as on all of his earlier post-deployment health assessments.

The Veteran underwent a VA examination in July 2011. The examiner diagnosed sleep apnea but provided no etiology opinion. 

At the May 2015 Board hearing, the Veteran testified that his roommates complained about his snoring while he was on active duty. He did not think anything of this at the time as he just assumed his snoring was normal. He recalled waking up tired often and noted that he became concerned when his spouse, who slept next to him, began to complain about his snoring and told him that she thought he was going to die sometimes. He reported that it was after that point that he sought medical treatment, underwent a sleep study, and was placed on a continuous positive airway pressure (CPAP) device. 

Based on the lack of an etiology opinion in the July 2011 VA examination as well as the Veteran's lay testimony, evidence of in-service hypersomnolence, and the Veteran's lay assertion that he had experienced symptoms that were later associated with sleep apnea since 2008, the Board remanded the matter for a new examination.

The Veteran underwent a VA examination in January 2016. The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's current sleep apnea originated during service or was otherwise etiologically related to service. As rationale, the examiner noted that the Veteran's medical records indicated that he was not diagnosed with the condition while on active duty. The Veteran's STRs did not support the onset of a chronic sleep condition while on active duty consistent with obstructive sleep apnea. Hypersomnolence was noted in 2008 along with knee pain and other medical conditions, but was not mentioned during his 2009-2010 deployment. The examiner opined that this would indicate an acute symptom and not definitive of an obstructive sleep apnea diagnosis. The condition is "obstructive" in nature meaning there is a physical obstruction that occurs in certain sleep positions. Obstructive sleep apnea is the most common form of apnea worldwide and more common in men than women. The condition is more common among veterans because the majority of veterans are men. The condition worsens with weight gain and is more common with aging. The examiner noted that the Veteran is morbidly obese and was over the age of 35 at the time of diagnosis. Thus, the examiner opined that the Veteran's sleep apnea condition was more likely due to genetic factors, male gender, weight gain, poor fitness level, and aging and less likely due to any exposure event or causation from service. 

In a June 2017 statement, the Veteran's wife reported that she has been married to the Veteran for over 20 years. In July 2008, after his return from deployment in Operation Iraqi Freedom, the Veteran's wife noticed that he began to snore very loudly. She recalled that while he was deployed in Iraq, he complained of being tired all the time from lack of sleep. While sleeping the Veteran's wife would attempt to turn him over, hoping this would stop his snoring. She further reported that the Veteran would stop breathing in his sleep and that she would have to strike him and call out his name to awaken him. However, she reported that he would fall back asleep and the pattern of snoring and gasping for air would begin again. She noted that on a regular basis it sounded as if the Veteran was choking in his sleep and gasping for air. She further noticed that the Veteran would be tired and irritable in the morning and sometimes fall asleep. 

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for sleep apnea.

As an initial matter, the record shows that the Veteran has a current diagnosis of obstructive sleep apnea based on the results of a sleep study test. See July 2011 VA Examination Report; April 2011 sleep study at American Sleep Centers. As such, the Board finds the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167.

Although service treatment records are negative for any treatment or diagnoses of sleep apnea, the Veteran does not assert that he was treated for sleep apnea in service, but rather that it first manifested in service. The Veteran testified during his May 2015 hearing that he began noticing symptoms of sleep apnea in 2008 during his deployment in Iraq. He reported waking up tired during this period and indicated that his roommates while on active duty complained of his snoring. He further indicated that immediately upon returning from service, his wife noticed not only that he was snoring, but that he stopped breathing in his sleep. The Veteran's wife reported that he began snoring after his return home from deployment in July 2008 and that she noticed that he would choke and stop breathing in his sleep. She reported that she would have to nudge or strike him to get him to wake up when this occurred. She also indicated that the Veteran would be tired and irritable in the morning and sometimes fall asleep.  The Veteran and his wife are competent to report what they experienced or witnessed during service and immediately after service as they are within the realm of their personal experience and are capable of lay observation. See Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). Moreover, the Board finds those statements to be credible as there is nothing in the record that expressly contradicts them.

Thus, based on the competent and credible lay statements from the Veteran and his wife describing symptoms of snoring and fatigue during service and snoring and apneic episodes witnessed immediately after service, the Board is persuaded that the Veteran had symptoms suggestive of sleep apnea during service. Accordingly, the second Shedden element has also been satisfied. See Shedden v. Principi, 381 F.3d 1163, 1167. 

The Board further finds that element (3) under Shedden, nexus, has been satisfied. See Shedden, supra.  In so finding, the Board acknowledges the January 2016 negative VA nexus opinion. While the examiner provided a thorough and reasoned discussion of the characteristics of obstructive sleep apnea and the Veteran's specific risk factors for the condition, the provided rationale seems to have discounted the Veteran's report of in-service hypersomnolence, primarily because such complaint appeared only once in the service treatment records. The examiner noted that the service treatment records were otherwise silent for a diagnosis of obstructive sleep apnea and did not support onset of a chronic sleep condition consistent with sleep apnea.  The record, however, reflects lay statements that the in-service documented hypersomnolence and other symptoms were not just a one-time occurrence.  The unique nature of sleep apnea is such that lay observations of the Veteran as he sleeps are particularly relevant to the determination of onset of symptoms and whether the Veteran thereafter suffered from a chronic sleep condition consistent with obstructive sleep apnea during service.  The examiner did not address the Veteran's lay statements as recorded in the May 2015 hearing of being frequently tired during this period and snoring as reported by his roommates at the time. Further, the Board notes that the lay statements of the Veteran's wife were not of record at the time of the January 2016 VA examination.  The Board also finds the close proximity between the onset of symptoms in 2008 and the diagnosis of sleep apnea in 2011 significant.  Accordingly, the Board finds that the evidence is in relative equipoise as to whether the Veteran's current sleep apnea had its onset in service. When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Considering, in light of the above, the collective evidence of record-to include available in and post-service medical records, as well as the competent, credible lay evidence of sleep apnea symptoms during and since service-and resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for sleep apnea is warranted.

      (CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


